     Case 1:20-cv-01282-AWI-BAM Document 14 Filed 02/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    EMANUEL LEWIS BOONE,                              Case No. 1:20-cv-01282-AWI-BAM (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
13           v.                                         DISMISSAL OF CERTAIN CLAIMS AND
                                                        DEFENDANTS
14    STEWART, et al.,
                                                        (ECF No. 13)
15                       Defendants.
16

17          Plaintiff Emanuel Lewis Boone (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On November 13, 2020, the assigned Magistrate Judge issued findings and

20   recommendations recommending that this action proceed on Plaintiff’s first amended complaint,

21   filed November 6, 2020, (ECF No. 10), on a cognizable claim for deliberate indifference to

22   medical care in violation of the Eighth Amendment against Defendants Jang, Stewart, and Lai.

23   (ECF No. 13.) The Magistrate Judge further recommended that all other claims and defendants

24   be dismissed from this action based on Plaintiff’s failure to state claims upon which relief may be

25   granted. (Id.) The findings and recommendations were served on Plaintiff and contained notice

26   that any objections were to be filed within fourteen (14) days after service. (Id. at 6–7.) No

27   objections have been filed, and the deadline to do so has expired.

28   ///
                                                       1
     Case 1:20-cv-01282-AWI-BAM Document 14 Filed 02/02/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the Court finds the

 3   findings and recommendations to be supported by the record and by proper analysis.

 4          Accordingly, IT IS HEREBY ORDERED as follows:

 5          1. The findings and recommendations issued on November 13, 2020, (ECF No. 13), are

 6              adopted in full;

 7          2. This action shall proceed on Plaintiff’s first amended complaint, filed November 6,

 8              2020, (ECF No. 10), against Defendants Jang, Stewart, and Lai for deliberate

 9              indifference to medical care in violation of the Eighth Amendment;

10          3. All other claims and all other defendants are dismissed from this action for failure to

11              state a claim upon which relief may be granted; and

12          4. This action is referred back to the Magistrate Judge for proceedings consistent with

13              this order.

14
     IT IS SO ORDERED.
15

16   Dated: February 2, 2021
                                                 SENIOR DISTRICT JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
